DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0317032 (Akiyama et al.).
Regarding claim 1, Akiyama et al. discloses a charged particle beam apparatus (fig. 1, as a whole, ‘For example, the radiation detection device may also have a form in which the sample 6 is irradiated with electron beams and the secondary electrons or reflection electrons generated from the sample 6 are detected by the detection unit 33.’ P 51) comprising: an imaging device that images a target which includes a sample (fig. 1, element 35); a plurality of light emitter devices that radiate a plurality of light beams toward the target (fig. 1-3, element 36); and a light distribution adjustment member that has a plurality of light restricting elements placed between the target and the plurality of light emitter devices (fig. 1-3, element 1, and particularly element 12), wherein each of the light beams has a center part and a peripheral part spreading at an outer side of the center part, and each of the light restricting elements restricts an intensity of the center 
Regarding claim 2, Akiyama et al. discloses the charged particle beam apparatus according to claim 1, wherein the plurality of light restricting elements are placed in a non-contacting manner and at a position in proximity to the plurality of light emitter devices (fig. 1-3, elements 1 and 36).
Regarding claims 6, Akiyama et al. discloses the charged particle beam apparatus according to claim 1, wherein a plurality of shadows are produced by the plurality of light restricting elements on a virtual irradiation plane orthogonal to a center axis of observation of the imaging device, and the plurality of peripheral parts of the plurality of light beams cover the plurality of shadows (‘Since the scattering portion 12 is not formed at the edges of the opening portion 11, the gradation in brightness hardly occurs on the sample 6. Hence, the sample 6 is illuminated as uniformly as possible.’ P 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0139398 (Negishi et al.) in view of US 2019/0317032 (Akiyama et al.).
Regarding claim 1, Negishi et al. disclose a charged particle beam apparatus comprising: an imaging device that images a target which includes a sample (fig. 1-2, element 50).
Negishi et al. does not disclose a plurality of light emitter devices that radiate a plurality of light beams toward the target; and a light distribution adjustment member that has a plurality of light restricting elements placed between the target and the plurality of light emitter devices, wherein each of the light beams has a center part and a peripheral part spreading at an outer side of the center part, and each of the light restricting elements restricts an intensity of the center part in each of the light beams.  Akiyama et al. disclose a charged particle beam apparatus with an imaging device and a plurality of light emitter devices that radiate a plurality of light beams toward the target (fig. 1-3, element 36); and a light distribution adjustment member that has a plurality of light restricting elements placed between the target and the plurality of light emitter devices (fig. 1-3, element 1, and particularly element 12), wherein each of the light beams has a center part and a peripheral part spreading at an outer side of the center part, and each of the light restricting elements restricts an intensity of the center part in each of the light beams (‘The light having 50% or more of the intensity of the light on the optical axis of the light source 36 is mainly transmitted through the scattering portion 12, and the sample 6 is irradiated with the light.’ P 42).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the charged particle beam apparatus of Negishi et al. to include the light emitters and light distribution adjustment member of Akiyama et al. to ensure adequate and uniform light across the sample during imaging.
Regarding claim 2, Negishi et al. in view of Akiyama et al. disclose the charged particle beam apparatus according to claim 1, wherein the plurality of light restricting elements are placed in a non-contacting manner and at a position in proximity to the plurality of light emitter devices (Akiyama et al., fig. 1-3, elements 1 and 36).
Regarding claim 3, Negishi et al. in view of Akiyama et al. disclose the claimed invention except for a frame to which the plurality of light restricting elements are integrated.  Akiyama et al. integrates the light restricting elements into the charged particle beam chamber housing instead. However, when integrating the light distribution adjustment member into Negishi, this would not work since the imaging position is outside the charged particle beam chamber.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Negishi et al. in view of Akiyama et al. to include a frame to which the plurality of light restricting elements are integrated to provide support for the light restricting elements.
Regarding claim 6, Negishi et al. in view of Akiyama et al. disclose the charged particle beam apparatus according to claim 1, wherein a plurality of shadows are produced by the plurality of light restricting elements on a virtual irradiation plane orthogonal to a center axis of observation of the imaging device, and the plurality of peripheral parts of the plurality of light beams cover the plurality of shadows ( Akiyama et al., ‘Since the scattering portion 12 is not formed at the edges of the opening portion 11, the gradation in brightness hardly occurs on the sample 6. Hence, the sample 6 is illuminated as uniformly as possible.’ P 44).
Regarding claim 7, Negishi et al. in view of Akiyama et al. disclose the charged particle beam apparatus according to claim 1, wherein an imaging position is set .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. in view of Akiyama et al. as applied to claim 3 above, and further in view of US 8,345,989 (Bresolin et al.).
Regarding claim 4, Bresolin et al. discloses a light distribution adjustment member with a frame that includes an outer ring and an inner ring provided at an inner side of the outer ring, the light distribution adjustment member further including portions that block light that are between the outer ring and the inner ring (fig. 2-3, outer ring 35 inner ring 30, light restricting element is curved portion of 35 – ‘The dome wall 35 has sufficient curvature that the edges of the window 40 are radially inward of the upper edges of the outer wall 30; as a result, light from the LEDs 24 cannot shine directly onto the window 40.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Negishi et al. in view of Akiyama et al. by using the outer and inner ring frames as in Bresolin et al. to provide support for the light emitters, lens, and light distribution adjustment member, that would not block the imaging device (inner ring prevents light from the light emitter from directly entering the imaging device).  It would further have been obvious to substitute a plurality of bridges which connect the outer ring and the inner ring for the scattering portion of Akiyama et al. because there is no need for a light transmitting plate in the combination, as no 
Regarding claim 5, Bresolin et al. discloses an imaging device with a substrate on which the plurality of light emitter devices are mounted, wherein a plurality of arms are provided on the frame, and the plurality of arms are fixed with respect to the substrate (fig. 2-3, element 22).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the invention of Negishi et al. in view of Akiyama et al. to use the light right of Bresolin et al. to support the light emitters of Akiyama et al., which does not specify the means of support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013.0321906 (Kriofske et al.) discloses a light distribution adjustment member comprising an inner and outer ring, with bridges connecting them (fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896